DETAILED ACTION
1	This action is responsive to the amendment filed on December 19, 2021.
2	The cancellation of claims 1-8 and 10 is acknowledged. Pending claims are 9 and 11-23.

3	The rejections of the claims under 112, second paragraph and 102(a)1 are withdrawn because of the applicant’s amendment.
EXAMINER’S AMENDMENT
4	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
In claim 9, in the second line from the bottom, replace “cosmetic” with --coloring --.
In claim 11, in line 8, replace “cosmetic” with --coloring --.
In claim 12, in line 8, replace “cosmetic” with --coloring --.
In claim 13, in line 9, replace “cosmetic” with --coloring --.
In claim 14, in the third line form the bottom, replace “cosmetic” with --oxidizing --.
In claim 15, in the third line form the bottom, replace “cosmetic” with --alkalizing --.
In claim 16, in the third line form the bottom, replace “cosmetic” with --oxidizing --.
In claim 17, in the third line form the bottom, replace “cosmetic” with --oxidizing --.
In claim 19, in the second line form the bottom, replace “cosmetic” with --alkalizing --.
In claim 21, in the second line form the bottom, replace “cosmetic” with --alkalizing --.
5	Claims 9 and 11-23 are allowed.


STATEMENT OF REASONS FOR ALLOWANCE
6	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (US 2010/0192969 A1) teaches a kit for coloring a keratinous substance comprising coloring composition comprising oxidation dyes (see page 2, paragraph, 0030) and alkalizing agents and wherein the kit also comprises developer composition (See claim 15), wherein the hair coloring composition comprises water as a cosmetically acceptable medium in the amount of at least 30 % by weight (see page 5, paragraph, 0070), surfactants chosen from fatty acid salts include coconut oil acid and hydrogenated coconut oil in the amounts of 0.001 to 5% by weight (see pages 9-10, paragraphs, 0171 and 0187), rheological modifiers include xanthan gum and sclerotium gum in the amounts of 0.05 to 10% by weight (see page 9, paragraph, 0116 and page 8, paragraph, 0143) and conditioning agents include fatty acids in the amounts of 0.01 to 12% by weight (see pages 8-9,  paragraphs, 0144 and 0167). However, the closest prior art of record (US’ 969 A1) does not teach or disclose a kit comprising a) a coloring composition in the form of a gel, b) an alkalizing composition and c) an oxidizing composition as claimed. The closest prior art of record (US’ 969 A1) also does not teach or disclose the hair coloring methods as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of a hair coloring formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/            Primary Examiner, Art Unit 1761